Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 4 is objected to because of the following informalities:  The Claim mentions that the size of the bag is between 100 and 500 mm, but the Examiner considers that the Applicant is making reference to the width of the bag and as such it will be read. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kovacs (US 4999974) in view of Shimoda (US 2016/0194103).
Regarding Claim 1:
Kovacs discloses a bag-making and packaging machine that makes bags by forming a conveyed film into a cylindrical film and putting product inside the cylindrical film (Figures 7 and 16, Film W is converted into tubing “T” on hollow mandrel 13 and forming bags P filled of product PF), the bag-making and packaging machine comprising: a pair of sealing members configured to sandwich the cylindrical film along a direction intersecting a conveyance direction and perform transverse sealing; a 
Kovacs does not disclose the pair of sealing members being ultrasonic sealing members.
Shimoda teaches a similar bagmaking machine that includes a pair of ultrasonic sealing members (Figure 2, paragraph 53, Transverse sealing mechanism 17 performs ultrasonic sealing as the film F is sandwiched by a first horn 51a and a first anvil 51b).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Kovacs the teachings of Shimoda and use ultrasonic sealers as a well-known alternative to make a transverse seal on a bag.

Regarding Claim 2:
Kovacs discloses that the bag-making and packaging machine comprises a film conveyance unit provided above the pair of sealing members and the cutting member, the film conveyance unit configured to convey the cylindrical film, wherein the film conveyance unit is further configured to restrain the cylindrical film when the transversely sealed portions are cut (Figure 7 show tubing feeding means 38, that will be considered a film conveyance unit above the cutting member that since they include a vacuum would restrain the cylindrical film when the transversely sealed portions are cut).

Regarding Claim 3:
Kovacs discloses that when the transversely sealed portions are cut, the bags under a cutting position hang down from the transversely sealed portions (Figure 6 shows the bag P hanging from the transversely sealed portion caught by lower pinch members 77).

Regarding Claim 4:
As discussed above for claim 1, the modified invention of Kovacs discloses the invention as claimed.
The modified invention of Kovacs does not disclose wherein a size of the bags is 100 to 500 mm, or if height direction center-to-center distance between the clamps and the cutting member is 10 to 80 mm. 
Regarding the size of the bag the specification does not indicate any criticality for such limitation so it can be considered a matter of design choice.
In reference to the center-to-center distance between the clamps and the cutting member, minimizing such distance could be important if material waste is relevant, but the Applicant has not indicated any criticality for such limitation, also it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to set the size of the bag to a desired size and to select an adequate range for the center-to-center distance between the clamps and the cutting member.

Regarding Claim 5:
As discussed above for claim 1, the modified invention of Kovacs discloses the invention as claimed.
The modified invention of Kovacs does not disclose the bag-making and packaging machine performs continuous bag-making in which the machine makes bags while continuously conveying the cylindrical film, the machine of Kovacs works intermittently.
Shimoda teaches a bag making machine that makes bags while continuously conveying the cylindrical film (Paragraph 48, pull-down belt mechanism 14 sucks tubular film Fc wrapped on the tube 13b and continuously transports it downward).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Kovacs .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; in particular Nagai (US 5463851) and Christine (US 4947621) disclose similar Vertical-type filling and packaging machines that include clamps configured to restrain the bags when the transversely sealed portions are cut and operate continuously.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731